 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                    Case No. 1:06-cr-00116-DAD
12                     Plaintiff,
13           v.                                    ORDER OF RELEASE
14    SURJIT SINGH RAJASASI,
15                     Defendant.
16

17         The above-named defendant having been sentenced on November 19, 2018 to TIME

18   SERVED,

19         IT IS HEREBY ORDERED that the defendant shall be released FORTHWITH. A
20   judgment and commitment order will follow. Defendant is ORDERED to report to the Stockton
21   Salvation Army Program no later than November 21, 2018, by noon.
22

23   IT IS SO ORDERED.

24      Dated:    November 19, 2018
                                                   UNITED STATES DISTRICT JUDGE
25

26
27

28
                                                   1
